DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on June 18, 2019.  Claims 1-29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4, 7-17, 28, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,369,337. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7-17, 28, and 29 of the Instant Application are anticipated by claims 1-13 of U.S. Patent No. 10,369,337.

Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 17 is objected to because of the following informalities:  Line 2 of the claim recites the phrase “configured to communication a wireless signal”, wherein the word “communication” appears to be mistakenly used in place of “communicate with”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4-6, 18-20, 23, and 27-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Garrison et al. (US 2005/0059931, hereinafter Garrison).
Concerning claims 1, 20, 28, and 29, the Garrison et al. prior art reference teaches a balloon dilation catheter capable of dilating a sinus draining pathway (Figure 1AB), the balloon dilation catheter comprising: a handle having a proximal end and a distal end, the handle configured to be gripped by an operator (Figure 1A; catheter hubs which include the infusion ports may be interpreted as forming the handle, given they are portions of the catheters that may be gripped by an operator); a substantially rigid inner guide member (Figure 1A; 2 | [¶ 0145], stylet may be added to inner guide member to adjust stiffness therein making it ‘substantially rigid’) having a blunt distal end (Figure 9; 8) and a proximal end secured within the handle (Figure 1A; inner guide member 2 is secured to a hub, which is considered part of the handle, and extends through the hub of shaft 5 which additionally is considered part of the handle), wherein the substantially rigid inner guide member includes a lumen extending between the blunt distal end and the proximal end of the substantially rigid inner guide member (Figure 9; 17), and wherein the substantially rigid inner guide member extends longitudinally from the distal end of the handle (Figure 1A; 2); a shaft slidably arranged over the substantially rigid inner guide member (Figure 1A; 4), wherein a distal end portion of the shaft includes an inflatable balloon (Figure 1A; 5); and a movable shaft advancing member configured to advance the shaft along the substantially rigid inner guide member from a retracted state to an extended state (Figure 1A; hub with infusion port attached to catheter 4 may be interpreted as the movable shaft advancing member).
Concerning claim 2, the Garrison reference teaches the balloon dilation catheter of claim 1, wherein the shaft defines a rider lumen (Figure 4; 13) and the substantially rigid inner guide member extends through the rider lumen when the movable shaft advancing member is in the retracted state (Figure 4; 2).
 Concerning claim 4, the Garrison reference teaches the balloon catheter of claim 1, wherein a distal portion of the substantially rigid inner guide member is malleable and configured to be shaped by the operator into a desired configuration and maintain the desired configuration while the shaft is advanced along the substantially rigid inner member ([¶ 0145], stylet may be used in the inner catheter to make distal portion malleable).
Concerning claims 5, 6, and 27, the Garrison reference teaches the balloon catheter of claim 1, wherein the moveable shaft advancing member is directly coupled to the shaft (Figure 1A; hub of shaft 5 is directly coupled to the shaft).
Concerning claims 18 and 19, the Garrison reference teaches the balloon catheter of claim 1, wherein the substantially rigid inner guide member includes a balloon which may act as a stop that prevents the shaft from advancing past the distal end of the substantially rigid inner guide member when the balloon is inflated (Figure 8A; 35).
Concerning claim 23, the Garrison reference teaches the balloon catheter of claim 1, wherein the substantially rigid inner guide member is removably coupled to the handle (Figure 1A; inner guide member may be slidably removed from hub of shaft 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 7, 8, 11, 12, 16, 21, 22, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garrison et al. (US 2005/0059931, hereinafter Garrison) in view of Becker (US 2007/0073269).
Concerning claims 7, 8, 11, 12, and 16, the Garrison reference teaches the balloon dilation catheter of claim 1, but does not teach the inner diameter, outer diameter, or radius of curvature of the catheter.
However, the Becker reference teaches a balloon catheter (Figure 1A; 301) having an inner member (Figure 1B; 326) and a shaft slidably arranged on the inner guide member (Figure 1A; 308), wherein the inner guide member may include an inner diameter of 0.010-0.58 inches and an outer diameter of 0.019 to 0.59 inches ([¶ 0083]) and may further include a radius of curvature of 0.05-3 inches ([¶ 0100]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the inner guide member of the Garrison reference include the recited inner diameter and radius of curvature as in the Becker reference to allow for the system to be utilized in a paranasal setting (Becker; [¶ 0100, 0108]), wherein given the diameter of the inner guide member of the Garrison reference is constant, the diameter of the distal end of the inner guide member would be equal to the outer diameter, wherein the range of diameters disclosed in Becker covers a diameter of 1-3 mm.
Concerning claims 21 and 22, the Garrison reference teaches the balloon dilation catheter of claim 1, but does not teach the handle being sealed to the inner guide member.
However, the Becker reference teaches a balloon catheter (Figure 1A; 301) having an inner member (Figure 1B; 326) and a shaft slidably arranged on the inner guide member (Figure 1A; 308), wherein the inner member is sealed to a handle (Figure 1C; 347), which may be achieved through press-fitting ([¶ 0089]).  

Concerning claim 24, the Garrison reference teaches the balloon dilation catheter of claim 1, but does not specifically teach the substantially rigid inner guide member comprising a stainless steel hypotube.
However, the Becker reference teaches a balloon catheter (Figure 1A; 301) having an inner member (Figure 1B; 326) and a shaft slidably arranged on the inner guide member (Figure 1A; 308), wherein the catheters may comprise a hypotube formed of stainless steel ([¶ 0032, 0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the substantially rigid inner guide member of the Garrison reference comprise a stainless steel hypotube as in the Becker reference to allow for the system to be utilized in a paranasal setting and include the stiffness and column strength to be pushed through the sinus (Becker; [¶ 0035]).
Concerning claim 25, the combination of the Garrison and Becker references as discussed above teaches the balloon catheter of claim 24, wherein the Garrison reference further teaches a guidewire being arranged within the lumen (Figure 1A; 1).
Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garrison et al. (US 2005/0059931, hereinafter Garrison) in view of Gonzalez et al. (US 2002/0072707, hereinafter Gonzalez).
Concerning claims 9 and 10, the Garrison reference teaches the balloon dilation catheter of claim 1, but does not specifically teach the wall thickness of the inner guide member.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the wall thickness of the substantially rigid inner guide member of the Garrison reference be in a range of about 0.008 and 0.012 inches given this falls within the range of 0.001 to about 0.015 which is defined as a known thickness for a balloon dilation catheter (Gonzalez; [¶ 0009]).
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garrison et al. (US 2005/0059931, hereinafter Garrison) in view of Muni et al. (US 2008/0287908, hereinafter Muni).
Concerning claim 17, the Garrison reference teaches the balloon dilation catheter of claim 1, but does not specifically teach a tracking element configured to communicate a wireless signal to an image guided surgery system.
However, the Muni reference teaches a balloon dilation system having a balloon catheter within an outer shaft (Figure 2E; 10), similar in structure as to the system of the Garrison reference, wherein the handle of the device includes a tracking element that is configured to communicate a wireless signal through sensors, reflectors, or light sources to an image guided surgery system ([¶ 0085]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the system of the Garrison reference include the tracking element of the Muni reference to allow an image guidance system to be used with the catheter to determine and/or guide the positioning of the catheter within the body of a human (Muni; [¶ 0085]).
Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garrison et al. (US 2005/0059931, hereinafter Garrison) in view of Becker (US 2007/0073269) as applied to claims 7, 8, 11, 12, 21, 22, and 24 above, and further in view of Narciso, Jr. (US 5441497, hereinafter Narciso).
Concerning claim 26, the combination of the Garrison and Becker references as discussed above teaches the balloon dilation catheter of claim 25, but does not specifically teach the guidewire being a light emitting guidewire.
However, the Narciso reference teaches a light diffusing guidewire (Figure 1; 10), that may be utilized with an inflatable balloon (Figure 2; 21), wherein the light diffusing guidewire may be utilized for emitting diagnostic or therapeutic light (Column 2, Lines 12-24).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the guidewire of the Garrison and Becker combination be a light emitting guidewire as in the Narciso reference to provide a method of providing diagnostic and/or therapeutic light during a procedure in which the catheter is used (Narciso; Column 2, Lines 12-24)).

Allowable Subject Matter
Claims 3 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Makower (US 2008/0097154), Binmoeller (US 2009/0030380), and Becker (US 2004/0064150) references teach catheter systems having similar structures to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/25/2022